 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaidunfairlaborpractices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.TheRespondent has not unlawfully refused to bargain in violation of Section8 (a) (5) of the Act.[Recommendations omitted from publication.]Industrial Union of Marine and Shipbuilding Workers of America,AFL-CIOand its Locals No. 5 and 90andAmerican Federationof Technical Engineers,AFL-CIO and its Local No. 151andBethlehem Steel Company.Cases Nos. 1-CB-635 and 1-CB-636.February 17, 1961DECISION AND ORDEROn August 23, 1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled consolidated proceeding, findingthat the Respondents had engaged in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent Industrial Un-ion of Marine and Shipbuilding Workers of America, AFL-CIO,filed exceptions to the Intermediate Report and a supporting brief.The other Respondents filed neither exceptions nor briefs herein.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersFanning and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Industrial Unionof Marine and Shipbuilding Workers of America, AFL-CIO and itsLocals No. 5 and 90, and American Federation of Technical Engi-neers, AFL-CIO and its Local No. 151, their officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from restraining and coercing the employeesof Bethlehem Steel Company at its Quincy, Massachusetts, yard, in130 NLRB No. 39. INDUSTRIAL UNION OF MARINE, ETC., LOCALS 5 & 90413the exercise of their rights under Section 7 of the Act, by barringingress or egress to employees, supervisors, or managerial personnelthrough mass obstructive picketing, physical force, assaults, threatsof violence, and the imposition of restrictions and limitations, or bylike or related conduct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in their business offices, copies of the notice attached heretomarked "Appendix." I Copies of said notice, to be furnished by theRegional Director for the First Region, shall, after being duly signedby a responsible official of each Respondent, be posted by the Respond-ents immediately upon receipt thereof, and be maintained by them fora period of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the First Region signedcopies of the notice, for posting, the Company willing, for a periodof 60 days, on its bulletin boards in the yard or buildings in Quincy,Massachusetts, where notices to its Quincy employees are customarilyposted.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps the Respondentshave taken to comply herewith.1In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF INDUSTRIALTJNIONOF MARINE AND SHIP-BUILDING WORKERS OF AMERICA,AFL-CIOAND ITS LOCALSNo. 5AND 90, AMERICAN FEDERATION OF TECHNICAL ENGINEERS,AFL-CIOAND ITS LOCAL No. 151, AND TO ALL EMPLOYEES OF BETHLEHEM STEELCOMPANY AT ITS QUINCY,MASSACHUSETTS, YARDPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT restrain or coerce the employees of BethlehemSteel Company at its Quincy, Massachusetts, yard, in the exerciseof their rights under Section 7 of the Act, by barring ingress oregress to employees, supervisors, or managerial personnel throughmass obstructive picketing, physical force, assaults, and threats 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDof violence,and the imposition of restrictions and limitations,or by like or related conduct.INDUSTRIALUNION OF MARINE AND SHIPBUILDINGWORKERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Title of Officer)LOCAL No. 5,Labor Organization.Dated----------------By------------=------------------------(Title of Officer)LocAL No. 90,LaborOrganization.Dated----------------By-------------------------------------(Title of Officer)AMERICAN FEDERATION OF TECHNICALENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Title of Officer)LOCAL No. 151,Labor Organization.Dated----------------By-------------------------------------(Title of Officer)Thisnotice must remain postedfor 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Bethlehem Steel Company,herein called Bethlehem or theCharging Party or.theCompany,the GeneralCounsel ofthe NationalLabor Rela-tions Board, by the Regional Director for the First Region(Boston,Massachusetts),issued his consolidated complaint,dated March25, 1960,against Industrial UnionofMarine and ShipbuildingWorkers of America, AFL-CIO and its Locals Nos. 5and 90,and upon American Federationof TechnicalEngineers,AFL-CIO and itsLocal No.151, herein respectively calledIUMSWA, Local 5 and Local 90, AFTE,and Local 151,and collectively called the Respondents.Withrespect to the unfairlabor practices,the complaint alleges, in substance,that:(1)Respondentspicketedand caused to be picketed the gates and entrances to Bethlehem'sQuincy yard soas to bar egress and ingress to supervisors and employees;(2) Local5 andLocal 151assaulted an employee;and (3)by theforegoing conduct Respondents restrained andcoerced employees in the exercise of theirstatutoryrights andthereby engaged inunfair labor practices within the meaning of Section81(b)(1)(A)and Section 2(6)and (7)of the NationalLaborRelationsAct, 61 Stat.136, herein calledthe Act.In their duly filed answers,each Respondent admits the commerce allegations ofthe complaint and its status as a labor organization but deniesallunfair labor prac-tice allegations.Pursuant to due notice,a hearingwas held before Louis Libbin, the duly desig-nated TrialExaminer,at variousintervals during the period from May12 to Jane15, 1960,at Boston,Massachusetts.All partieswere representedat the hearingand were afforded full opportunity to be heard,to examine and cross-examine INDUSTRIAL UNION OF MARINE, ETC., LOCALS 5 & 90415witnesses, to introduce relevant evidence, to present oral argument at the close of thehearing, and thereafter to file briefs as well as proposed findings of fact and con-clusionsof law.On August 2, 1960, the Charging Party filed a brief which I havefully considered.Upon the entire record I in the case, and from my observation of the witnesses, Imakethe following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYBethlehem, a Delaware corporation,maintainsa principal office and place ofbusiness in Quincy, Massachusetts, herein called the Quincy yard, where it is engagedin the construction and repair of ships and the manufacture of certain products.During the past year, Bethlehem has purchased materials for the building and repairof its ships, valued in excess of $1,000,000, which materials were shipped to it frompoints outside the Commovealth of Massachusetts.Upon the above-admitted facts, I find thatBethlehemis engaged in commercewithin the meaning of the Act,H. THE RESPONDENTStThe complaintalleges, the Respondeeta-admit, tk - record shows,and I find thatIndustrialUnion of Marineand ShipbuluIWorkers of America, AFL-CIO,herein called IUMSWA; its L —als Nos. 5 and 90, herein called Local 5 and Local`90;American Federation of Technical ,EngineersAFL-CIO, herein called AFTE;and itsLocal No. 151, herein called i".cal 151, ar ea h labororganizations withinthe meaningof Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. IntroductionAs previously noted,there are five Respondents in this case:Local 5;Local 90;their International,IUMSWA;Local 151;and its International,AFTE.Bethlehememployed at its Quincy yard between 12,000 to 13,000 people.Until July 31, 1959,therewere collective-bargaining agreements in effect between Bethlehem andIUMSWA,including Locals 5 and 90,covering Quincy yard employees.There wasalso a collective-bargaining agreement in effect until September.30, 1959,betweenLocal 151 of AFTE and Bethlehem,covering Quincy yard employees.Local 5.represented about 6,500 production and maintenance hourly paid employees; Local90 represented about 1,200 office clerical and technical salaried employees; andLocal 151 represented about 832 draftsmen.As a result of failure to arrive at termsfor new collective-bargaining agreements,the members of all three locals went outon strike in January 1960; Local 5 on January 23, Local 90 on January 24, andLocal151 on January 25. This strike was still in effect as of the time of the hearingin this proceeding.B. The issuesThe principal entrances and gates to Bethlehem'sQuincy yard are the Hill Avenuogate,Howard Street gate,main gate, South Street gate,Washington Street gate, andthe main office building entrance.The Company's administration building is locatedacross the street from the main office building. Picket lines were maintained at theseentrances and buildings throughout the course of the strike.The issues in this caseare (1)whether the picketing was carried on in such manner as to prevent physicallycompany personnel and employees from ingress and egress,and whether one personwas physically assaulted, (2) whether such conduct,if it occurred,constitutedrestraint and coercion of employees within the meaning of Section 8(b) (1) (A) ofthe Act,and (3)which,if any, of the Respondents were liable for such conduct.C. Principal events relied on by the General Counsel and the Charging Party asbeing unlawfulThe principal strike leaders at the Quincyyardwere the following:For Local5-Robert J.Kehoe, president; Ronald Orcutt,vice president; JamesMcGonigal,executive secretary;Paul McVey, secretary and member of negotiatinglI hereby note and correct the following inconsequential but obvious typographicalerrors in the typewritten transcript of the testimony : On page 130, line 23, "January 27"is corrected to read "January 25"; on page 158, line 8, "January 25" is corrected to read 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee; James Smith, trustee and picket captain; William Caruso, shop steward;and Joseph Duffy, picket captain.For Local90-Arthur Fitzgerald, president and member of negotiating commit-tee; J.Wilfred Shelley, vice president and member of negotiating committee; CharlesJohnston, treasurer; and James Kilroy, trustee.For Local151-Richard Nash, president and member of Local negotiating com-mittee; James D. Hutchinson, recording secretary and member of negotiating com-mittee;William E. Rotch, secretary and member of negotiating committee; andRobert Nash, chief steward and chief picket captain.The foregoing were alsomembers of the strike committee for the purpose of helping to make the strikemore effective.The factual findings in this section are lased primarily on evidence and creditedtestimony which is undisputed.2Only Respondent Local 151 called any witnessesto testify in its behalf, and that was President Richard Nash.The incidents, herein-after set forth, occurred during the period from January, 23 to March 23, 1960.1.Chronological description of picket line incidentsa. January 23-atmain office buildingOn January 23, Samuel Wakeman,the general manager of the Quincy yard, madetwo attempts to gain eritrarrct tt the main--pi"iice building.The first attempt wasmade about 10 a in. As the approiru the building,about seven pickets, who werepicketing in front of the door in a notating fashion, hied up across the front of thedoor.Wakeman identified himselstated that he had an office in that building,and asked permission to enter.,14rte?,was informed by the pickets that "no one gets inhere."With his hands in his i'iockets,w"Leman then unsuccessfully attempted toshoulder his way through the seve.__"When he tried to move around the picket line both in a northerly and southerlydirection,the picket line shifted in the same direction and remained between himand the glass doors.Wakeman thereupon returned to the administration building,which was across the street.About an hour later, Wakeman returned with his associate,Mr. Budd who alsohad an office in the building.By that time the picket line had grown to about 25 to30 pickets,circulating in front of the building with signs stating"Local 5 on Strike."As the two men approached the line, the pickets stopped circulating and massed infront of the glass doors.Wakeman again introduced himself and his associate andstated that they wanted to enter the building where they had offices and responsi-bilities to perform.They were again informed that "no one will get through here."At Wakeman's request,about eight policemen formed a wedge in between the massedbodies of the pickets,and Wakeman and Budd were pushed through the pickets andprojected through the glass doors into the building,while the pickets were yelling"don't let them in." But sustained a laceration to his leg.b. January 25-at themainoffice buildingAbout 8:30 a.m., Wakeman and 7 of his associates approached the main officebuilding where about 100 pickets stopped rotating and massed in front of the glassdoors, booing and yelling "don't let them in."Wakeman saw Robert Kehoe, presi-dent of Local 5, among the pickets, and identified himself and requested permissionfor him and his associates to enter the building where they had business to perform.Kehoe asked, "Sam, will you sign a contract with us?"Wakeman replied, "No,I can't sign a contract with you."Whereupon Kehoe stated that Wakeman could getin "but no one else." At Wakeman's request, the police captain of the Quincy policeforce and seven patrolmen tried to part the massed pickets with their hands and armsto clear an area for the men to enter.The pickets pushed the police back into themiddle of the street.The police captain then told Wakeman that they could notget them through.Wakeman then crossed the street to the administration building where Local 151was maintaining a picket line of about 15 or 16 pickets.As he attempted to passbetween the rotating picket line and a bank near the sidewalk, one of the circulatingpickets stepped out of the line and banged him in the ribs with his elbow.Wakemancontinued completely around the line into the street where he told Richard Nash,president of Local 151, that one of his pickets had lammed Wakeman in the ribs.Nash replied that "some of our people are new."Wakeman then passed around the2Material conflicts in testimony will be indicated when they occur. INDUSTRIAL UNION OF MARINE, ETC., LOCALS 5 & 90417same picket line again to enter the administration building and was jammed a secondtime in the ribs by the same picket.c.January 26-at the main office building and main gateAbout 8:30 a.m., Wakeman and seven associates again made an effort to enterthe main office building.About 40 to 50 pickets, who had been circulating in frontof the door, massed their bodies in tight packed formation in front of the glass doors.Wakeman identified himself, stated that the men with him were nonstrikers withoffices and responsibilities inside the building, and asked the pickets to pass themthrough.Kehoe, president of Local 5, who was also with his group, stated, "No,we will not pass your group through."Wakeman then asked Police Captain Wuerthto gain entrance for him and his associates.Wuerth and seven patrolmen tried topenetrate through the massed pickets but were unable to create a space for the mento get into the building.There was a lot of shoving and pushing by the picketswho kept yelling, "Don't let them in."Captain Weurth then told Wakeman thathe could not gain access for them.About an hour later, Wakeman and seven other management representatives at-tempted to gain entrance into the Quincy yard through the main gate. Between 60 to,80 pickets were circulating in front of the main gate.As the management group.approached the gate, the picket line was supplemented by pickets who came from thewest side of East Howard Street in response to the urgings of McGonigal, executivesecretary of Local 5, who was calling through a megaphone for "Local 5 boys [to]come get in the line." The pickets stopped rotating and stood in front of the manage-ment group.Wakeman identified himself and his group to Jim Smith, picket captainof Local 5, and asked to be passed through because they had offices and responsibili-ties in the yard. Smith replied, "You don't get through here."Wakeman then madethe same request of Kehoe, who was standing close to him.Kehoe, president ofLocal 5, stated that Wakeman could go in "but no one else."After a request forpolice assistance, seven policemen, under Captain Wuerth, attempted to force anopening of the massed group of stationary pickets who were yelling "don't letthem in."The management group and the police were pushed back into the street;whereupon, Captain Weurth told Wakeman that the police could not get them in.d. January 27-at themainoffice buildingMilton J. Rogers, a company chauffeur, drove up to the main office building to.deliver the mail which he had picked up at the Quincy post office.There were about10 to 12 pickets at the main office building.Among them was Charles Johnston,treasurer of Local 90.As Rogers got out of the car to remove the mail, Johnstoncame over and said, "No, you are not going to take the mail in today." Rogersreplied that it was wrong to prevent him from going in with the mail. James Hutchin-son, recording secretary of Local 151, who was in the picket line and overheard'this conversation, went to the main gate and returned with Jimmy Smith, picketcaptain of Local 5. Smith then told Johnston not to "be a fool" and "don't everstop the U.S. mail when Milt or the other drivers bring it in."Rogers was thereuponpermitted to unload the mail and to deliver it to the mailroom in the main office-building.e.February 2-at all gates and main office buildingOn this day, Ferguson R. Jansen, assistant manager of the Quincy yard, made thefollowing six attempts to enter the yard, accompanied by management representatives:The first attempt was made at the main gate with 12 management representatives.When this group arrived at the gate, there were about 60 people in the picket linecirculating around in front of the gate.Several pickets placed themselves directlyin front of the management group.Among the group were Picket Captains Duffyand Smith and Vice President Orcutt, all of Local 5. Jansen identified himselfand his group, stated that they all had business in the yard, and requested them toopen the line or stand aside so that they could go through.Duffy stated that Jansencould go through "but the others cannot."The management group then attemptedto push their way bodily through the massed pickets. Smith yelled out, "Shallwe let them in?" There was a loud chorus of noes in reply. The entire managementgroup was then bodily pushed back into the middle of the street.The same management group then proceeded to walk to the South Street gate,followed by 15 to 20 pickets from the main gate, who joined the picket line circulat-ing in front of the South Street gate, increasing the number of pickets there to about50.Picket Captain McCall and Vice President Orcutt, both of Local 5, were in the-597254 -a i-vol.130-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDgroup.Jansen made the same statement and request, and McCall refused to permit.the group to enter.The management group made a similar attempt to push theirway through the massed pickets and were again pushed back into the middle of thestreet.The same management group then proceeded to the main office building, againfollowed by 15 to 20 pickets who joined the pickets circulating in front of the main,office building, thus swelling their number to about 45.Vice President Orcutt ofLocal 5 identified himself as the picket captain in this group. Jansen made the samestatement and request; Orcutt made the same reply, refusing to let the group through.With the aid of six or seven policemen, the group pushed the pickets to try to openup the line.Again the cry was raised, "Shall we let them in?"And the pickets.chorused back "Na."The management group as well as the police were pushedback again into the middle of the street.The same group then went to the Howard Street gate, again accompanied by.bout 15 to 20 pickets who joined the pickets at the Howard Street gate, therebyincreasing the number to about 35.Before the management group arrived there,allpickets from Locals 90 and 151 were instructed by Picket Captain Smith ofLocal 5 to get out of the line and go across the street.3Orcutt again identified him-self as picket captain and, in response to Jansen's similar statement and request,replied that Jansen could go in but "nobody else."The management group, againwith the assistance of the police force, attempted to push their way through themassed pickets, but were in turn pushed back to the middle of the street.About a half-hour later, Jansen and another group of six management representa-tives proceeded to the Hill Avenue gate.The group was again followed by picketsand strikers who joined the pickets at the Hill Avenue gate.Orcutt again identifiedhimself as picket captain and again stated that Jansen could go in "but the otherscannot."McGonigal, executive secretary of Local 5, ordered the line to open up forJansen.A passage way opened up in the middle of the picket line through whichJansen proceeded with six associates.When Jansen was almost all the way through,the line closed up behind him, barring those with him from coming through.Theywere unsuccessful in their effort to open up the line again, although they pushed andshoved for several minutes.The same management group then proceeded to the Washington Street gate, ac-'companied by Orcutt, Smith, and other pickets.The same requests were madeand the same answers were given by Orcutt.Again the line closed up after makinga passage way for Jansen, and kept his associates from going through although theystraggled physically to open the line.While they were struggling in this mannerto open up the line, Picket Captain Smith stated to one of the management repre-sentatives, "You'd better look out or you'll get a punch in the nose."As the groupwalked back to the administration building, Orcutt stopped Jansen and said,"Well, if you keep this up, I don't know how much longer I'll be able to control ourpeople."f.February 5-at themain office buildingOn that day, Joseph J. Mullin, Respondent's industrial relations manager at theQuincy yard, accompanied by his associate and two attorneys, went to the mainoffice building for the purpose of attending a meeting.A group of six or sevenpickets from Local 151 were picketing at that time on the sidewalk in front of themain office building.The group went around the picket line to the entrance door.Gilmartin, one of the Local 151 pickets, had left the line and had jumped on theplatform to the entrance door, stretched out his arms and prevented Mullin fromopening the door to get into the building.Mullin stated that he had to get into thebuilding in order to attend a meeting in which the men with him were to participate.Gilmartin replied, "You're not going to get in.No one will be going in."At thatpoint General Manager Wakeman came along and was informed of the situationby Mullin.Wakeman stepped in front of Mullin, and told Gilmartin that he wasthe manager of the Quincy yard and that he had an office in the building and wantedto get in.Gilmartin then stated, "I guess you can get in, but nobody else can."When Mullin tried to follow Wakeman, Gilmartin closed the door.Mullin thentold a policeman, who was standing nearby, that he desired to gain entrance toattend a meetingThe policeman whistled for additional police.At that point, JoeDuffy, a picket captain of Local 5 stationed at the main gate, told Gilmartin thathe would have to allow the group to enter.Gilmartin thereupon stepped aside, and.the group entered._.3Apparentlythere were no pickets from Locals 90 and 151 in the line at that time. INDUSTRIAL UNION OF MARINE, ETC., LOCALS 5 & 90419g.February 29-relating to use of Cities Service propertyDuring the strike, the Company had set up a temporary office in an unoccupiedbuilding on the Cities Service property, which is contiguous to the Quincy yard.Onthe afternoon of February 29, Robert Nash, chief steward and chief picket captainof Local 151, appeared on the premises and asked Clarence H. Goldwaite, assistantmanager of the technical department, what was going on.Goldwaiteexplainedabout the setting up of temporary offices.Nash replied that "we heard you wereout here in order to go through the city service property into the shipyard to getanybody out you wanted to," and warned that "if anybody went through the cityservice gates, there would be bloodshed."About 4:30 that same afternoon, Glen D. Goode, an assistant superintendent ofmachinery, was assaulted on company property after leaving the Quincy yard wherehe bad been living and working since the commencement of the strike, under circum-stances hereinafter detailed.About 8:30 that night, Robert Nash spoke about theassault to Milton Rogers, a company chauffeur, on the front steps of the administra-tion building.Nash stated that he hoped the Company would not try to sneakany more men out of the yard the way they sneaked Goode out because if theydid, "a great many more heads may be punched in."h.March 14-atmainofficebuilding and main gateGeorge R. Maclary, a mail clerk employed by the Company and also a memberof Local 90, had occasion to go to the main office building about 8:10 that morning.About 11 men were picketing in front of the entrance to the building. Robert Nash,chief steward and chief picket captain of Local 151, was in thegroup,as wasParsons,a member of Local 151. As Maclary went up and showedhis pass,Robert Nashsaid, "Sorry, you can't go in."Maclary stated, "Oh, you are kidding"; whereuponNash retorted, "No, I am not kidding." Maclary did not enter and went back to theadministration building across the street.About 10 minutes later, Maclary soughtto enter through the main gate but was told by one of the pickets stationed there,"Sorry,Georgie, I won't let you in this way."Maclary went backagain to theadministration building.i.March 15-at main gate and main office buildingAbout 11:05 a.m., Donald F. MacNaught, the Company's assistant superintendentof drafting, accompanied by four associates who were department heads, went towardthe picket line at the main gate.As the group approached the picket line, JimmySmith, picket captain of Local 5, called for the picket line to close rank.Otherstrikers crossed the street and joined the picket line which then totaled about 50 to75 pickets.McNaught identified himself to Smith and requested entrance for him-self and the group to go through the main gate to the main office building. Smithreplied that they could not enter through themaingate and that they would have togo to the main office building entrance.At that point Robert Nash, chief picketcaptain of Local 151, who was standing about 2 feet to the left and rear of Mac-Naught, spoke up and said, "No, you are not going into the main office building."MacNaught then spoke to Nash and requested entrance to the main office building.Nash replied, "You are not getting in."The management group thereupon returnedto the administration building.About a half hour later, Richard Nash, president of Local 151, came to the ad-ministration building and spoke to MacNaught in the lobby.Nash expressed regretover the incident related in the preceding paragraph, indicated a willingness to getthe group in to the main office building, but stated that since the group had beendenied entrance by Local 5 be was concerned about Local 5 usurping his picket lineifhe let the entire group of five through at one time.Nash stated that he did notwant to take the chance when it was not necessary and proposed to get two men inwith MacNaught and, when the two came out, he would get two more in.Mac-Naught agreed to discuss this proposal with his people.About 10 minutes later,MacNaught and his group approached the main office building.About 10 or 12pickets were present.MacNaught told Richard Nash that he wanted to go into themain office building with his entire group and that they all had to be there togetherbecause they wanted to assemble some information for a meeting to be held thefollowing morning.Nash's reply indicated that he would have to get approval fromthe other unions to let them all in at once; he also stated that a picket would have toaccompany each man into the building and that he needed additional time to con-siderMacNaught's request.MacNaught thereupon went back to the administration 420DECISIONSOF NATIONALLABOR RELATIONS BOARDbuilding.MacNaught returned about 20 minutes later and asked Richard Nash if hehad come to any decision about their entrance into the building.Nash stated thathe was sorry but that he could not grant them entrance into the building.4About 11:30 a.m. that same day, Superintendent Warren B. Nott approached themain office building where there was a picket line of about 18 pickets.He wasstopped by a group of pickets and asked if he had a pass.When he replied in thenegative, he was told that he could not get in through that entrance.As previouslynoted, members of Local 151 were picketing at the main office building during thatperiod.j.March 16-atthe mainoffice buildingAbout 2:45 p.m. MacNaught returned to the main office building with four of his.associates.About 10 to 15 men were in the picket line at the time. Among themwere Robert Nash, chief picket captain of Local 151, Hutchinson, recording secre-tary of Local 151, andParsons, a member ofLocal 151.MacNaught asked Nash ifhe would honor their previous request for entrance into themainoffice building.Nash replied that he would not.MacNaught then stated that Richard Nash had toldhim the preceding day that two of them might be permitted into the building, andasked, "Could two ofus goin today?"Robert Nash replied, "No, only one."WhenkMacNaught designated Paulson, Nash questioned Paulson's position as part ofmanagement.MacNaught thereupon designated Tunburg.At that point Nashstated he would like to have about 10 minutes to discuss it with other people.The management group left the area and returned about 15 minutes later.Mac-Naught asked Robert Nash what decision he had reached.Nash asked, "How longdo you want to go in?"MacNaught stated, "Well, until about 4:30."Nash thensaid, "You can all go in, but 5 pickets are going in too. I am going to be one ofthem."The management representatives thus entered the building after a picket hadbeen assigned to accompany each one. Except for Tunburg, the management groupleft the building at 4:30 p.m., accompanied by their respective pickets.Tunburgdid not leave until 4:42 p.m.k.March 17-at main office building and main gateAbout 8:50 a.m., Art$ur H. Hewson, chief electricalengineerat the Quincyyard, with five associates, approached the main office building where all of them hadoffices.As the group approached the building, the picket line, consisting of about 35pickets, suddenly increased in number, with Robert Nash standing in front of thegroup.Hewson told Nash that the group had business to perform in the buildingand desired to gain entrance.Nash replied, "You are not going in."Hewson in-quired why they were not permitted to go in when others had been allowed to go in,the preceding day.Nash stated that the reason was that those who had been per-mitted to enter the previous day had not kept their word in that Tunburg did notleave the building until 4:40 after MacNaught had promised that they would be outby 4:30 p.m.Nash would not permit the group to enter, stating that that was his"final" word.Shortly thereafter, the same group, accompanied by Assistant Manager Jansen,returned to the main office building and was again denied entrance by Robert Nashfor the same reason. Police Captain Weurth engaged in a conversation with RobertNash and Richard Nash, president of Local 151.Orcutt, vice president of Local 5,kept asking members of the group if they really wanted togo in.Robert Nash thenjoined in to ask the same questions. Jansen stated that they all wanted to get in andthat they had business inside.At that point, Richard Nash said, "Okay, open up,let 'em in."The double picket line, which was in the formation of a chain, openedup and the group proceeded in. Before the entire group had passed through, the line* The findings in this paragraph are based on a synthesis of the testimony of MacNaughtand Richard Nash.MacNaught testified that when he was at the main office building,Nash stated that he would have to get approval from the other unions before letting themin.Nash testified that he did not recall making such a statement.He was then askedwhether he denied making that statement,and testified,"In those words,yes, I do."However, in view of Nash's admitted fear that Local 5 would usurp his line if he per-mitted the entire group to enter at once, MacNaught's refusal to accept Nash's counter-proposal to permit the men to enter two at a time and MacNaught's insistence upon theentire group of five being permitted to enter together, and his testimony that he did notmake the statement "in those words," I believe and find that Nash made a statement-which indicated that he would have to get approval from the other unions INDUSTRIAL UNION OF MARINE, ETC., LOCALS 5 & 90421closed up again and engulfed the men in the middle of the chain formation.Afterconsiderable jostling and pushing and a threat by the police captain that he couldarrest the pickets for assault and battery, Richard Nashagainyelled to "open up"and "let 'emin."The line then opened again and the group entered the building.About 9:30 a.m., Assistant Superintendent Gardner, accompanied by fivemanage-ment representatives, went to themain gate entranceto the Quincy yard where theirusual places of employment were located.About 90 to 100 pickets were walkingaround in a circle, completely blocking the entrance tothemaingate.As themanagement group approached, pickets from the other side of the street ran out andjoined the picket line; the pickets closed ranks and formed a human chain, blockingall entrances from one side of the gate to the other.Gardner told Picket CaptainSmith of Local 5 that he and his group desired entrance. Smith stated that theycould not enter and that if they tried)to get in "somebody probably would get hurt."When Gardner replied that they did not desire to force their way in but "wanted togain legal entrance to go in and do the job" they were required to do in there, Smithstated that Gardner andhis assistantforeman could go in "but the others could not."Gardner then appealed to Police Captain Weurth for assistance.CaptainWeurthasked Smith if he would let the group through. Smith replied that he would not.CaptainWeurth then told Gardner that he couldnot gain entrancefor the groupunless the picket captain ordered the line opened.At that point, Robert Kehoe andOrcutt, president and vice president of Local 5, and Robert Nash, chief picket captainof Local 151, approached the picket line.Gardner repeated his request, directing itthis time to Kehoe, who replied that "Smith is in charge here."Only Gardner andhis assistant foreman were then permitted to enter, and then only on condition thatthey stay there no more than 2 hours.About 10 a.m., Assistant ManagerJansenand a group of 5 management repre-sentatives approached the main gate where about 75 pickets were circulating.Thepickets were walking two or three abreast, in a circular chain fashion. Jansenidentified the group to Picket Captain Smith and requested that he open up the lineto let them in. Smith refused. Jansen remonstrated that he understood one or twopeople were allowedin earlierin the day and wanted to know why he would not letthis group in. Smith stated, "Well, we're not going to let anymore in today." Jansenthen requestedassistancefrom Police Captain Weurth, who stated that he did nothave enough men to go through, to open up the line." Jansen then appealed toSmith to let one or twomen in.Smith thereupon permitted two members of thegroup to goin, conditioningthe stay of one of them to 2 or 3 hours. As theremain-ing group left the area, Smith commentedto Jansen,"You know we do have peace-ful picketing here, all except when you people try to get through the line."About an hour later, Jansen and another group of fivemanagementrepresentativesreturned to themain gateto seek entrance to the yard.About 75 pickets were stillslowly rotating in front of the gate. Smith and Orcutt were there. Smith deniedJansen's request for permission for the group to enter, stating that "no more can goin today."Jansenappealed to a policesergeantto open up the line.The sergeantreplied that he did not have enoughmen to do it.The group then went back to theadministrativebuilding.1.March 18-at main gate and main office buildingAbout 9:15 a.m., Jansen and a group of five management people approached themain gate to seek entranceThere were about 200 men in the picket line there.Asthey were nearing the line, Vice President Orcutt of Local 5 came over and askedJansen why he was attempting to get into the yard in view of a meeting betweenrepresentatives of the Company and the Union called by the mayor of Quincy forthat morning. Jansen replied that he was not aware of the meeting but that in anyevent the management people had a right to go into the yard. In response toJansen's request for entrance, Smith replied, "No, nobody gets in today."Thepolice sergeant was again unable to assist Jansen because he did not have enoughmen to get them in. As the group was walking back to the administration building,Smith caught up to them and said, "if you're going to try to get in here with the aidof the police, there's going to be a riot."About a half hour later, Jansen and a group of four management people fromthe drafting department made another attempt to enter the main office building.There were about 40 pickets on the line there at that time.Richard and RobertNash, who placed themselves between the management group and the picket line,refused Jansen's request to open up the line for them to pass through.The policesergeant again was unable to assist the group, at Jansen's request, because he did not 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave enough men to open up the line. The management group then attempted togo around the line and to push their way through but were prevented from makingany headway.None of the group was permitted to enter.in.March 23-at the main gateOn that afternoon, Jansen and about 19 management people were able to makeentry into the yard under the following circumstances: The picket line had increasedfrom 25 to 28 pickets on the previous 2 days to about 200 on the picket line. Therewere also many more observers, both union and supervisory people, around The gateand across the street.The management group of 19 people came out of the backof the administration building and were accompanied by some of the union leadersas they walked across East Howard Street, single file, with Police Captain Weurth.Vice President Orcutt of Local 5 called through a megaphone to the mob, "Now,quiet down, be quiet, this is a group of 19 top management people and that's all,and this is the only group who will go in today, o let them through."About 75policemen were standing nearby in the street.The only way for the managementgroup to pass was to go around the picket line, between it and the hedge, and they"had to squeeze" their way through the pickets.As the group "squeezed" by, theywere continually being kicked in the shins and jabbed in the ribs with elbows.Among the several thousand people in the immediate vicinity who were watching,vere both union and management people.2.The incident involving GoodeGlen D. Goode, anassistantsuperintendent of machinery, lived and worked in theQuincy yard from the beginning of the strike.On February 29, he left, the yardabout 4.30 p.m., pursuant to a doctor's orders, by the main office building entrance,went through the picket line being maintained there, crossed the street, and enteredthe administration building.As he walked through the picket line, Parsons, a Local151member, hollered out twice, "Hey Goode, come back-I want to talk withyou."Parsons then spoke to Robert Nash, chief picket captain of Local 151, whomade a semicircular motion with his hands directed toward him, in the direction ofthe main gate. Picket Captains Duffy and Smith, Shop Steward Caruso, and Carney,all of Local 5, came up from the main gate and joined Robert Nash in the street.These five men then ran up the driveway between the hospital and the administrationbuilding.Goode had gone into the administration building and proceeded down the stepsleading to the parking area opposite the street entrance.As he opened the door tostep out, Carney pointed his finger at him and asked, "Is that the one?" Smithanswered, "Yes, that's the . . . get him."When Goode heard that, he opened thedoor and started back into the administration building.Caruso and Duffv grabbedhold of Goode on the steps, one on either side of Goode, and while they wereholding him, Carney hit Goode in the eye and on the nose, breaking his glasses.Smith and Nash were standing 4 or 5 feet away at the time.When Goode fell down,the men disappeared; all five were observed leaving the administration building andmoving in the direction of the main gate.Robert Nash turned right and went overto the picket line that was in front of the main office building.That evening Nashtold Rogers, a company chauffeur, that he hoped the Company would not try tosneak any more men out of the yard the way they sneaked Goode out because if theydid, "a great many more heads may be punched in."All five men were tried in a State court proceeding for assault and battery uponGoode.Carney, Duffey, and Caruso were found guilty; Carney was sentenced to 3months in the house of correction, and the other two were each fined $200.Allthree filed appeals which were still pending at the time of the hearing in thisproceeding.3.Concluding findingsNo detailed discussion is required to conclude from the above-found facts, as I do,that during the period from January 23, the beginning of the strike, through March23, 1960, men in the Company's employ were barred from entering the main officebuilding and the Quincy yard, at each gate and entrance to the yard, by picketsthrough the sheer force of massed numbers, as well as by physical force and threatsof violence.I also find that Goode was assaulted as an example of what wouldhappen if any other nonstrikers left the yard where they were living during the strike.A mere reading of the numerous incidents,hereinabove detailed,compels thesefindings.On many occasions the group seeking entrance to the yard was physicallyforced back and pushed into the streets by the pickets,who did not hesitate to resort INDUSTRIAL UNION OF MARINE, ETC., LOCALS5& 90423to "jabbing" the men in the ribs and kicking them in the shins when believed nec-essary to bar ingress.Police officers were powerless in their efforts to force entrythrough the massed pickets.Picket captains threatened that if the men continuedto try to gain entrance to the yard, "somebody would probably get hurt," that theywould "get a punch in the nose," "that there's going to be a riot," and that if theCompany tried to sneak anymore men out of the yard, "there would be bloodshed"and a "great many more heads may be punched in." The wholesale incidents ofmisconduct, previously detailed, could not help but be known to other strikers andnonstrikers,many of whom were present when they occurred.Under the circum-stances, it was not necessary for those who may have desired to enter the yardthrough the picket lines to test the picket line in each instance; they were just aseffectively barred as those who did in fact make an unsuccessful attempt to passthrough the picket lines.Nor were the men anytheless barred in those few in-stances when they were permitted to enter only two at a time, or accompanied bya picket, or for limited periods of time.For they were lawfully entitled to the freeand unrestricted access to and use of the Company's premises to perform their duties,without the imposition of any limitations or conditions.I conclude and find that all of the conduct described in sectionB, 2, supra,con-stitutes restraint and coercion.D. The legality of the conductSection 8(b) (1) (A) of the Act proscribes restraint or coercion only against "em-ployees."Except for the conduct of Chief Picket Captain Robert Nash in prevent-ing Maclary, a mail clerk and member of Local 90, from going into the main officebuilding onMarch 4, and in threatening employee Milton Rogers, a companychauffeur, on February 29, that if the Company tried to sneak more men out ofthe yard a "great many more heads may be punched in," and the conduct of Johnston,treasurer of Local 90, in temporarily refusing to let employee Rogers enter the mainoffice building with the mail on February 27, the conduct hereinabove detailed wasdirected against supervisory 5 or management personnel who do not fall within thestatutory definition of "employee."However, it is now well settled that restraintand coercion directed against supervisors and managerial personnel under circum-stances which became or were sure to become known to the Company's striking ornonstriking employees constitutes restraint and coercion of employees in the exer-cise of their statutory rights within the meaning of Section 8 (b) (1) (A) of the Act.6This is the exact situation in the instant case.The picket line misconduct waswell publicized and widely known by both strikers and nonstrikers, both of whomwere observers in many instances.These widespread acts of misconduct, whichformed a continuing pattern of denying free ingress and egress at every entrancegate and door to the Quincy yard, constituted a clear indication and warning toboth strikers and nonstrikers that they too would be treated in a similar manner ifthey sought to exercise their rights to refrain from supporting the strike by attempt-ing to cross the picket line to go to work.The same reasoning also applies to theassault upon Goode, even if it be assumed that he was a supervisor.The assaultwas widely publicized in the local and metropolitan newspapers, as was also thetrial of the five defendants in the State court proceeding.Upon consideration of all the foregoing, I find that the misconduct, hereinabovepreviously detailed, constituted the restraint and coercion of employees proscribedin Section 8 (b) (1) (A) of the Act.E. Liability for the conduct proscribed in Section 8(b) (1) (A)Restraint or coercion of employees in the exercise of their statutory rights consti-tutes a violation of Section 8 (b) (1) (A) of the Act where such conduct is legallyattributable to labor organizations or their agents.Each of the five Respondentsis a labor organization within the meaning of the Act.The General Counsel con-tends that the acts of restraint or coercion were committed by agents of the Re-spondent Locals, that all five Respondents were engaged in a joint venture for thepurpose of conducting an effective strike for a common objective, and that thereforeallRespondents are jointly and severally liable for whatever unlawful acts were com-mitted by any one of them.51 am assuming, without deciding, that Goode is a supervisor within the meaning ofthe Act.6 See, e g,InternationalWoodworkersof America,et at(W T Smith Lumber Com-pany),116 NLRB 507, 508;Communications Workers of America, AFL-CIO(Ohio Con-solidatedTelephone Company),120 NLRB 684, 686 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.As to Locals 5, 90, and 151I find, in accord with well-established principles,7 that the officers, stewards, andofficially designated picket captains, who, as the previously related facts show, tookan active part in the prosecution of the strike, are agents of their respective Localswhich are therefore legally responsible for the acts of restraint or coercion com-mitted by or under the instigation 8 of these authorized agents.An examinationof the incidents described in sectionB, 2, supra,makes it apparent that acts of re-straint and coercion were committed or instigated by agents of each Local, withLocal 5 being the chief offender.Thus, I find that Local 5 is responsible for theacts of restraint and coercion which occurred on January 23, 25, and 26, on Febru-ary 2, and on March 14, 15, 17, 18, and 23; that Local 151 is responsible for theacts of restraint and coercion which occurred on January 25, on February 5 and 29,and on March 14, 15, 16, 17, and 18; and that Local 90 is responsible for the act,of restraint and coercion committed by Treasurer Johnston on January 27, when herefused to permit employee Rogers to enter with the mail until dissuaded by PicketCaptain Smith of Local 5. I further find that, in view of Chief Picket Captain Nash'sparticipation in the events leading to and surrounding the assault upon Goode, bothLocal 151 and Local 5 are responsible for the act of restraint and coercion flowingfrom this assault. I therefore find that Local 5, Local 90, and Local 151 have eachviolated Section 8(b) (1) (A) of the Act.Moreover, the preponderance of the evidence supports the General Counsel's posi-tion that all three Locals engaged in a joint venture, in pursuit of a common objec-tive by joining forces to make the strike more effective.This is borne out primarilyby the following: 9First of all, there was intermingled picketing by all three Locals.Thus, on Janu-ary 24, Locals 5 and 90 were intermingled.On January 25, the first day that allthree Locals were on strike together, all three Locals picketed jointly in one continu-ous line, with common picket signs bearing the name of all five Respondents on thesame sign.Thereafter, there were occurrences of intermingled picketing and visitingon the lines throughout the strike.ioLocals 151 and 90, followed the acknowledged leadership of Local 5.On Janu-ary 25, the first day that all three Locals engaged in picketing activity at the sametime, President Richard Nash of Local 151 appointed Chief Steward Robert Nashas chief picket captain of Local 151 and instructed Robert Nash to make arrange-ments with Picket Captain Smith of Local 5 for the assignment of a gate where7 See,e g , InternationalWoodworkers of America,etal.116 NLRB 507, 523-524;International Longshoremen's and Warehousemen's Union, C 10. (Sunset Line and TwineCompany),79 NLRB 1487, 1510-1511.8Where authorized union agents, by their misconduct, set an example for rank-and-filepickets, thereby instigating the similar type of misconduct engaged in by such pickets,the Union is equally liable for such latter misconduct which occurred even in the absenceof the authorized agents.9The factual findings are based on evidence and credited testimony which is undisputed.10 The following are some examples : On January 26, Gould of Local 90 was in a picketlinemade up mainly of Local 151 members. On several occasions in February, Shelleyand Johnston, vice president and treasurer of Local 90, respectively, were in the maingate picket line with Local 5 pickets.On March 7, Picket Captain Smith of Local 5 waspicketing at the main office building with Chief Picket Captain Nash and Parsons ofLocal 151.Among those in the picket line at the entrance to the main office building onMarch 14 were Prior, Chief Picket Captain Nash and Parsons, all of Local 151, andPicket Captain Smith of Local 5On March 17, President Kehoe, Vice President Orcutt,and Picket Captains Smith and Duffy, all of Local 5, were present at the main office build-ing picket line when a management group was denied entrance by President Richard Nashof Local 151.On that day, Picket Captain Nash of Local 151 was present at the maingate picket line when a management group was denied entrance by Picket Captain Smithof Local 5On March 18, when a management representative was denied entrance to themain office building, Shoo Steward Caruso, Picket Captain Smith, Vice President Orcutt,and Carney, all of Local 5, and President Richard Nash, Chief Picket Captain RobertNash, and Yoerger, all of Local 151, were present.On March 21, Richard and RobertNash and Secretary Hutchinson, all of Local 151, Treasurer Johnston and Dan Clark, ofLocal 90, and Duffy, Smith, and Carney of Local 5, were at the main gate picket linewhile some of them were "yammering" at the nonstrikers leaving the yard at the end ofthe dayOn March 22, Treasurer Johnston of Local 90, Carney and Duffy of Local 5,and Chief Picket Captain Nash of Local 151, were in the main office building picket lineas the supervisory personnel were leaving their work for the day INDUSTRIAL UNION OF MARINE, ETC., LOCALS 5 & 90425Local 151 could picket.As a result of sucha conferencebetween the two picketcaptains,Local 151 thereafter picketed at the Howard Streetgate and atthe mainoffice building.On March 15, when MacNaught,amanagementrepresentative,sought permissionfrom President Richard Nash for a management groupto enterthe main office building, Nash indicated he would have to get clearance from theotherunions topermit the entire group to enter all at once, because of his concernthat Local 5 might usurp his picketline ifhe acceded to MacNaught's request.Hebelieved, however, that if he arranged to have only two men enterat one time, itwould not put him in a bad position with Local 5. On January 27, when TreasurerJohnstonof Local 90, stopped employee Rogersfrom enteringthe main office buildingwith the mail, Secretary Hutchinson of Local 151, who was in the picketline at thetime, went to themain gate and cameback with Local 5 Picket Captain Smith.Johnston then complied with Smith's instructions to permit Rogers to enter with themail.On February 2, when amanagementgroup was approaching the HowardStreet gate,Local 5 Picket Captain Smith ordered Local 90 and 151 pickets to leavethe line.On February 5, when Gilmartin,a local151 picket, barred entrance to agroup of management representatives to the main office building, he complied withthe request of Picket Captain Duffy of Local 5 to permit the group to enter.When deemed necessary, jointmeetingswere held by all three Locals.The firstjoint meeting was held at the union hall of Local 5, on January 16, before the com-mencement of the strike.Officers of all three Locals were present for the purposeof discussing common problems.They agreed to the distribution of a "flyer" overthe names of the official boards of the three Locals. The "flyer" stated that at thismeeting the official boards of the three Locals passed a resolution that unless theCompany were to bargain in good faith at a forthcoming meeting, John J. Grogan,the International president of IUMSWA, would call a strike at 12:01, January 25;it also stated that a joint telegram had been sent to the Senators and Congressmen ofthe Commonwealth of Massachusetts by the official boards of all three Locals, re-questing aninvestigation of the Company.Another joint meeting, attended by offi-cers and some picket captains of the three Locals, was held on March 23, at theQuincy policestation.Thismeeting washeld with company representatives andcounsel to discuss management's complaint that employees were prevented fromentering the yard by mass picketing.After some discussion about the presence ofcounsel of the respective parties, Company Repiesentative Mullin met and discussedthe situation with President Kehoe of Local 5, President Nash of Local 151, andTreasurer Johnston of Local 90.During this discussion Kehoe suggested that ameeting be called at union headquarters of all three Locals.Later that day Presi-dents Kehoe and Nash told Mullin that the situation was such that they could notdo anything about it.In addition to the common publications which wereissued inthe form of "flyers"and telegrams, as previously mentioned, uniform passes were provided by the Localsfor the use of those whom they had agreed to pass through the picket lines. Thispass was in the form of a IUMSWA 1959 membership card, on the reverse side ofwhich appeared the name of "Jim Smith," the picket captain of Local 5.Althoughthe record shows that such a pass was not in general use, employee Maclary, a mailclerk, always showed his pass when seeking entrance and Superintendent Nott wasrefused admission to the main office building by Local 151 pickets because he did nothave a pass.Upon consideration of the foregoing and the entire record as a whole,I am con-vinced andfind, inagreement with the General Counsel and the Charging Party, thatall three Locals engaged in a joint venture which rendered them all jointly andseverally liable for all unlawful conduct hereinabove found.il T therefore find that,regardless of which Locals affirmatively engaged in the specific violations hereinfound, Local 5, Local 90, and Local 151 have violated Section 8(b) (1) (A) of theAct by all the conduct herein found to be proscribed by that section.2.As toInternationalsIUMSWA and AFTE 12a.I UMSWAIUMSWA was the certified bargaining representative for the units represented byLocals 5 and 90, and International representatives participated in the negotiations foru See,e.g., InternationalWoodworkers of America, et at.,116 NLRB 507;InternationalOrganization of Masters, Mates and Pilots of America, Inc, etc. (Chicago Calumet Stevedorinq Co., Inc.),125 NLRB 11312 The factual findings in this section are based on evidence and credited testimonywhichis notdisputed. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDa new contract covering these units.The strike called by Locals 5 and 90 wasauthorized 13 and ratified by the International.Robert Kehoe, president of Local 5,was also a member of the International's general executive board.Kehoe was inthe picket line on January 25, when Locals 5, 90, and 151 were intermingled.Onthat occasion, when Manager Wakeman asked Kehoe for permission for him andhis associates to enter the main office building where they had business to perform,Kehoe asked Wakeman, "Sam, will you sign a contract with us?"When Wakemanreplied that he could not sign a contract,Kehoe stated that Wakeman could getin "but no one else."International representatives visited the picket lines,consulted with officers ofLocals 5 and 90, and spoke to the strikers.Andrew A. Pettis, vice president of theInternational, visited the picket line at the Howard Street gate on March 2. In a"flyer" distributed on the picket lines on March 7, over the name of John J. Grogan,president of the International, it was stated that on "March 2 and 3, your Nationalofficers were in Quincy, visiting our Locals 5 and 90 . . . we not only consultedwith the Local's officers and visited at the Local's headquarters, but went out on thepicket line and spoke to our striking brothers and sisters.We found that the spiritand determination of our striking brothers and sisters were at an all-time high, andthat in this area also the strike machinery was working extremely efficiently." In"The Shipbuilder," the official organ of IUMSWA, it is reported in the March 1960issue that:Marching with the Quincy pickets.Grogan and Vice President AndrewA. Pettis huddled with enthusiastic strikers grouped around fires and in shelters,and took part in man-to-man talks to bring them up to date on developmentsand to answer their numerous questions.In an article appearing in "The Shipbuilder" of April 30, it is stated that:.the indestructible pillars of IUMSWA picket lines and the idomitable [sic]spiritof the eighteen thousand Bethlehem Steel Company strikers battlingagainst rapacious management who seek to serve their own selfish and baseends continued militant and invincible.And in a continuation of this article on another page, President Grogan is quotedas saying thatIwill urge our Local Unions whose members are on strike at your shipyards toreturn to work immediately upon your taking the aforesaid actions... .The International made arrangements with Blue Cross and Blue Shield to con-tinue in effect all the benefits of the Company's program for striking employees whowere not on layoff status when the strike began. In addition, the Internationalsought to make arrangements with Blue Cross and Blue Shield for the postponementof the payment of the premiums by the striking employees.b.AFTEAFFE authorized and ratified the strike called by its Local 151. InternationalPresident Ralph Stevens was present at the collective-bargaining negotiations heldon January 24, immediately preceding the calling of the strike by Local 151.Atthat meeting, Stevens explained to the Company's representatives what his experienceshad been in other negotiations.Stevens participated in the long continuous picket line on January 25, carrying asign which stated "On Strike, Local 151, AFL-CIO."He also visited the picketline about a week or two before the hearing in this proceeding.Myles W. Holmes,an International representative, was at the picket line on January 25 and on otheroccasions thereafter.Other International representatives who visited the picketline in March were Nutzell and Coughlin.During the course of the strike, RichardNash, president of Local 151, conferred with these International representatives.During the hearing in this proceeding, International President Stevens told Mullin,a company representative, that if he had any complaints about the picketing activitiesof any of his Local Unions, Stevens would like to have Mullin bring it to hisattention.Local 151 received financial assistance from the International; payments for gaso-line and other expenses incurred were made to the members beginning about 8 weeksafter the commencement of the strike. In addition, moneys which originated from18 See International's constitution, sections 1, 6, and 12(a) of article III, and section18(a) of article IV. INDUSTRIAL RAYON CORPORATION427other Internationals passed through AFTE which cleared the money down toRichard Nash for Local 151.Concluding FindingsIt is significant that, although represented by able counsel throughout the hearing,no witnesses were called for IUMSWA and AFTE. Upon consideration of the fore-going and the entire record as a whole, I find that, whether on the theory of jointventure, authorization, or ratification, Respondents IUMSWA and AFTE are equallyresponsible for the violations of Section 8(b) (1) (A) of the Act committed by theiraffiliated Locals and their agents.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondents have violated Section 8(b)(1)(A) of the Act,I will recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.The cease-and-desist orderherein recommended will be limited to the Bethlehem Steel Company and its Quincyyard, as the record does not disclose the likelihood of the commission of similaror other unfair labor practices by Respondents elsewhere.14On the contrary, al-though Local 151 also conducted picketing at the Company's Hingham yard, about5miles from Quincy, there is no showing, claims, nor contention that any mis-conduct occurred at thatlocation.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Industrial Union of Marine and Shipbuilding Workers of America, AFL-CIOand its Locals Nos. 5 and 90, American Federation of Technical Engineers,AFL-CIO and its Local No. 151, are each labor organizations within the meaningof Section 2(5) of the Act.2.The foregoing labor organizations have jointly and severally violated Section8(b)(1)(A) of the Act by committing through agents for whose conduct they areresponsible the acts of restraint and coercion hereinabove related which interferedwith the exercise of rights of employees guaranteed by Section 7 of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]14 See, e.g.,N L R.Bv.Local476, UnitedAssoe.of Journeymen a Appren. of Plumb-ing & Pipefitting Ind, etc. (E Turgeon Constr. Co., Inc.),280 F. 2d 441 (C A. 1) ;.N.L.R B v Local 111, United Brotherhood of Carpenters, etc (Clemenzi ConstructionCo.), 278 F. 2d 823 (C.A.1) ;Rickel Bros,Inc.,128 NLRB 448.Industrial Rayon CorporationandGregory J. Cudzilo, Sr.InternationalUnion of OperatingEngineers,Local 600, AFL-CIOandGregory J. Cudzilo, Sr.Cases Nos. 8-OA-2027 and8-CB-4920.February 17, 1961DECISION AND ORDEROn April 21,1960, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair130 NLRB No. 53.